DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Charles Gray at (303) 405-8522 and email at cgray@kilpatricktownsend.com on 04/20/2022.
The application has been amended as follows: 
Claim 2 is cancel.
1. (Currently Amended) A method implemented at a network device for identifying a type of a wireless hotspot, comprising:
in response to receiving a type determination request for a first wireless hotspot, obtaining information of the first wireless hotspot, wherein the type determination request is configured to request that a type of the first wireless hotspot be provided;
searching for a second wireless hotspot which is identical or similar to the first wireless hotspot based on the information of the first wireless hotspot and information of multiple second wireless hotspots in a preset set of hotspots, wherein a type of the second wireless hotspot is an open wireless hotspot with authentication required; and
in response to locating a second wireless hotspot which is identical or similar to the first wireless hotspot, identifying the type of the first wireless hotspot as an open wireless hotspot with authentication required;

wherein the information of the first wireless hotspot and the second wireless hotspot comprises an identifier, location information, and a provider source field of the wireless hotspot;
 	wherein the type determination request comes from a terminal, and wherein the type determination request comprises an identifier of the first wireless hotspot scanned by the terminal;
the method further comprising: in response to the type of the first wireless hotspot being identified as an open wireless hotspot with authentication required, feeding identification information of the first wireless hotspot and a tag corresponding to the identification information back to the terminal, wherein the tag is configured to indicate that the type of the first wireless hotspot is an open wireless hotspot with authentication required.

10. (Currently Amended) A non-transitory computer-readable storage medium storing instructions, wherein the instructions, when executed by one or more processors, causing the one or more processors to perform the following operations:
in response to receiving a type determination request for a first wireless hotspot, obtaining information of the first wireless hotspot, wherein the type determination request is configured to request that a type of the first wireless hotspot be provided;
searching for a second wireless hotspot which is identical or similar to the first wireless hotspot based on the information of the first wireless hotspot and information of multiple second wireless hotspots in a preset set of hotspots, wherein a type of the second wireless hotspot is an open wireless hotspot with authentication required; and
in response to locating a second wireless hotspot which is identical or similar to the first wireless hotspot, identifying the type of the first wireless hotspot as an open wireless hotspot with authentication required;
wherein the information of the first wireless hotspot and the second wireless hotspot comprises an identifier, location information, and a provider source field of the wireless hotspot;
 	wherein the type determination request comes from a terminal, and wherein the type determination request comprises an identifier of the first wireless hotspot scanned by the terminal;
the method further comprising: in response to the type of the first wireless hotspot being identified as an open wireless hotspot with authentication required, feeding identification information of the first wireless hotspot and a tag corresponding to the identification information back to the terminal, wherein the tag is configured to indicate that the type of the first wireless hotspot is an open wireless hotspot with authentication required.

11. (Currently Amended) A network device, wherein comprising:
one or more processors; and
a memory storing computer readable instructions, wherein the computer readable instructions, when executed, cause the processor to perform the following operations:

in response to receiving a type determination request for a first wireless hotspot, obtaining information of the first wireless hotspot, wherein the type determination request is configured to request that a type of the first wireless hotspot be provided;
searching for a second wireless hotspot which is identical or similar to the first wireless hotspot based on the information of the first wireless hotspot and information of multiple second wireless hotspots in a preset set of hotspots, wherein a type of the second wireless hotspot is an open wireless hotspot with authentication required; and
in response to locating a second wireless hotspot which is identical or similar to the first wireless hotspot, identifying the type of the first wireless hotspot as an open wireless hotspot with authentication required;
wherein the information of the first wireless hotspot and the second wireless hotspot comprises an identifier, location information, and a provider source field of the wireless hotspot;
 	wherein the type determination request comes from a terminal, and wherein the type determination request comprises an identifier of the first wireless hotspot scanned by the terminal;
the method further comprising: in response to the type of the first wireless hotspot being identified as an open wireless hotspot with authentication required, feeding identification information of the first wireless hotspot and a tag corresponding to the identification information back to the terminal, wherein the tag is configured to indicate that the type of the first wireless hotspot is an open wireless hotspot with authentication required.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-11 are allowance according to Applicant Remarks and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641